USCA4 Appeal: 22-1011      Doc: 16         Filed: 09/12/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1011


        JOSE ELIAS LORENZANA-GUERRA,

                            Petitioner,

                     v.

        MERRICK B. GARLAND, Attorney General,

                            Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


        Submitted: September 8, 2022                                Decided: September 12, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Petition denied by unpublished per curiam opinion.


        ON BRIEF: Tilman Dunbar, Jr., LAW OFFICE OF TILMAN DUNBAR, JR., Silver
        Spring, Maryland, for Petitioner. Brian M. Boynton, Principal Deputy Assistant Attorney
        General, John S. Hogan, Assistant Director, Lindsay Dunn, Trial Attorney, Office of
        Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
        Washington, D.C., for Respondent.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1011      Doc: 16         Filed: 09/12/2022     Pg: 2 of 2




        PER CURIAM:

               Jose Elias Lorenzana-Guerra (Lorenzana), a native and citizen of Guatemala,

        petitions for review of an order of the Board of Immigration Appeals dismissing his appeal

        from the immigration judge’s denial of Lorenzana’s application for cancellation of removal

        under 8 U.S.C. § 1229b(b)(1). In denying cancellation of removal, the immigration judge

        found, in relevant part, that Lorenzana failed to show that his removal would cause an

        exceptional and extremely unusual hardship for his U.S.-citizen son. We review this

        determination as a mixed question of fact and law. Gonzalez Galvan v. Garland, 6 F.4th

        552, 560 (4th Cir. 2021).

               We have reviewed the administrative record in conjunction with the arguments

        advanced by Lorenzana and conclude there is no error in the agency’s dispositive hardship

        determination. Accordingly, we deny the petition for review for the reasons stated by the

        Board. In re Lorenzana-Guerra (B.I.A. Dec. 3, 2021). We dispense with oral argument

        because the facts and legal questions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                              PETITION DENIED




                                                    2